NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2008-3102


                                DONALD A. RECINO,

                                                     Petitioner,

                                          v.


                        UNITED STATES POSTAL SERVICE,

                                                     Respondent.


      Peter C. Nelson, of Rochester, New York, argued for petitioner.

       Dawn E. Goodman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. On
the brief were Gregory G. Katsas, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, Reginald T. Blades, Jr., Assistant Director, and Gregg M. Schwind,
Trial Attorney.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-3102


                               DONALD A. RECINO,

                                                     Petitioner,

                                         v.

                        UNITED STATES POSTAL SERVICE,

                                                     Respondent.

      .


                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           NY0752060327-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, RADER and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED August 18, 2008                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk